Case 6:20-cv-00510-RRS-CBW Document 16 Filed 04/06/21 Page 1 of 2 PageID #: 1274




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DWISION

  MARY ANN SCOTT CASE NO. 6:20-CV-00510

  VERSUS JUDGE ROBERT R.
                                                                  SUMMERHAYS

  COMMISSIONER OF SOCIAL MAGISTRATE JUDGE
  SECURITY ADMINISTRATION WHITEHURST

                                                  JUDGMENT

          For the reasons stated in the Report and Recommendation of the Magistrate


  Judge previously filed herein, after an independent review of the record^ noting the

  absence of any objection, and having determined that the findings and

  recommendations are correct under the applicable law;


           IT IS ORDERED that the Commissioner's decision should be REVERSED

  and REMANDED to the Commissioner pursuant to the fourth sentence of42U.S.C.

  § 405(g).1 More particularly, the Commissioner is instructed to reevaluate

  Claimant's residual functional capacity on the date last insured based upon Dr.


  Weitz's, Dr. Stanger's, and Dr. Boussert's opinions and, if necessary, thereafter to




          A fourth sentence remand constitutes a fmal judgment that triggers the filing period for an EAJA fee
  application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552, 553 (5th Cu-. 1993).
Case 6:20-cv-00510-RRS-CBW Document 16 Filed 04/06/21 Page 2 of 2 PageID #: 1275




  assess, at a minimum, a closed period of disability. The claimant should be afforded

  the opportunity to submit updated medical evidence and to testify at another hearing.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this ^ day of

  April, 2021.




                                         ROBERT R. SUMMERHAYS
                                         UNITED STATES DISTRICT
